DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Willie Jacques on 10/6/2021.
Please amend the claims as follows: 
1. (Currently Amended) A device for providing light therapy to a user body, the device comprising: 
a rotatable head including a light projection unit, a camera unit, and a memory unit operably connected with a controlling unit; 
a first housing including a spindle adapted to rotate, wherein the rotatable head has been included in the first housing and mounted onto the spindle; 
a second housing including a rotation unit, wherein the rotation unit includes a motor; and 
wherein the first housing is mounted on the second housing; 
wherein a first end of the spindle is connected with the motor and a second end of the spindle is connected with the rotatable head; 
wherein the camera unit includes a camera and at least one sensor, wherein the memory unit includes a database having pre-stored data, wherein the pre-stored data is related to a plurality skin conditions, a plurality of internal body conditions, a plurality of treatment profiles corresponding to the plurality of skin and internal body conditions, and a plurality of user profiles corresponding to a plurality of respective users; 

wherein the controlling unit includes a processor adapted to execute a computer implemented code stored in the memory unit, in order to control functionalities of the camera unit, the memory unit, and the light projection unit, the computer implemented code when executed by the processor, enables the processor to perform following steps of: 
scanning the user body, by the camera unit, to capture image data and at least one body parameter of the user body, wherein the camera is adapted to capture the image data and the at least one sensor is adapted to collect the at least one body parameter, 
storing the image data and the at least one body parameter in the memory unit, 
identifying at least one treatment portion of the user body from the image data and the at least one body parameter stored in the memory unit, 
identifying at least one skin condition and/or at least one internal body condition, based on the at least one body parameter and the image data of the at least one treatment portion of the user body, 
retrieving a treatment profile from the pre-stored data in the database of the memory unit based on the at least one external body skin condition and/or at least one internal body condition, [[and]] 
projecting light, from the light projection unit on the at least one skin condition and/or the at least one internal body condition according to the treatment profile retrieved from the memory unit, and 
[[wherein]] rotating the rotatable head synchronously [[rotates]] in a direction of movement of the at least one treatment portion of the user body.

a plurality of devices for providing light therapy to the user body, wherein each one of the plurality of devices includes: 
a rotatable head including a light projection unit, a camera unit, and a memory unit operably connected with a controlling unit, 
a first housing including a spindle adapted to rotate, wherein the rotatable head has been included in the first housing and mounted onto the spindle, 
a second housing including a rotation unit, wherein the rotation unit includes a motor, wherein the first housing is mounted on the second housing, 
wherein a first end of the spindle is connected with the motor and a second end of the spindle is connected with the rotatable head, 
wherein the camera unit includes a camera and at least one sensor, 
wherein the memory unit includes a database having a pre-stored data, wherein the pre- stored data is related to a plurality of skin conditions, a plurality of internal body conditions, a plurality of treatment profiles corresponding to the plurality of skin and internal body conditions, and a plurality of user profiles corresponding to a plurality of respective users;
wherein the controlling unit is operably connected to the camera unit, the memory unit, and the light projection unit, wherein the controlling unit includes a processor which is adapted to execute a computer implemented code stored in the memory unit, in order to control functionalities of the camera unit, the memory unit, and the light projection unit, the computer implemented code when executed by the processor, enables processor to perform following steps of: 

storing the image data and the at least one body parameter in the memory unit,
identifying at least one treatment portion of the user body from the image data and the at least one body parameter stored in the memory unit, identifying at least one external body skin condition and/or at least one internal body condition based on the at least one body parameter and the image data of the at least one treatment portion of the user body, 
retrieving a treatment profile from the pre-stored data in the database of the memory unit based on the at least one external body skin condition and/or at least one internal body condition, 
[[and]] projecting light, from the light projection unit on the at least one skin condition and/or the at least one internal body condition according to the treatment profile retrieved from the memory unit, and
[[wherein]] rotating the rotatable head synchronously [[rotates]] in a direction of movement of the at least one treatment portion of the user body.
20. (Currently Amended) A method for providing light therapy to a user body, the method comprising: 
receiving image data and at least one body parameter from a camera unit, wherein the camera unit includes a camera and at least one sensor, wherein the image data is captured by the camera, and the at least one body parameter is collected by the at least one sensor; 
storing the image data and the at least one body parameter in a memory unit;
identifying at least one treatment portion of the user body from the image data and the at least one body parameter stored in the memory unit; 

retrieving a treatment profile from the memory unit based on the at least one skin condition and/or at least one internal body condition, wherein the memory unit includes a database having pre-stored data related to a plurality of skin conditions, a plurality of internal body conditions, a plurality of treatment profiles corresponding to the plurality of skin and internal body conditions, and a plurality user profiles corresponding to a plurality of respective users;
[[and]] projecting light, from a light projection unit on the at least one skin condition and/or the at least one internal body condition according to the treatment profile retrieved from the memory unit; 
wherein the camera unit, the memory unit and the light projection unit have been included in a rotatable head; 
wherein the rotatable head has been included in a first housing and mounted onto a spindle; wherein the first housing is mounted on a second housing, wherein the second housing includes a rotation unit, wherein the rotation unit includes a motor;
[[and]] wherein a first end of the spindle is connected with the motor and a second end of the spindle is connected with the rotatable head; [[and]]
[[wherein]] rotating the rotatable head synchronously [[rotates]] in a direction of movement of the at least one treatment portion of the user body.

Allowable Subject Matter
Claim 1-5, 7-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-11, and 13-22 are allowed over the cited prior art because the Examiner found that none of the cited prior art teaches rotating a rotatable head synchronously in a direction of movement of the at least one treatment portion of the user body in combination with the rest of the claim limitations.
Closest prior art was previously cited was Abedeni (US 9980649) which used a scanning head that took images of a treatment site, but does not disclose a synchronous rotation of a head in the direction of movement of the at least one treatment portion of the user body in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792